NOT DESIGNATED FOR PUBLICATION

                                          Nos. 124,464
                                               124,465

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      JUSTIN S. BECKNER,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; SETH L. RUNDLE, judge. Opinion filed August 5, 2022.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., SCHROEDER and WARNER, JJ.


       PER CURIAM: After finding Justin S. Beckner violated his probation by failing to
abide by the conditions of his probation and by committing a new crime, the district court
revoked his probation and imposed his underlying prison sentences in 18CR3396
(Case 1) and 19CR559 (Case 2). Beckner appeals. We granted Beckner's motion for
summary disposition under Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48).
Finding no error, we affirm.




                                                 1
                           FACTUAL AND PROCEDURAL HISTORY


       Under a plea agreement, Beckner pleaded guilty to felony domestic battery in
Case 1 and felony domestic battery and misdemeanor violation of a protective order in
Case 2. The district court accepted Beckner's pleas and found him guilty of those crimes.
In Case 1, the court sentenced him to 12 months in jail. In Case 2, the court sentenced
him to serve consecutive 12 months sentences for each conviction. The court suspended
the jail sentences to the terms of a 24-month probation.


       Upon motion made by the State, the court conducted a probation violation hearing
approximately a year later. Beckner stipulated to some of the violations, and the district
court gave him a 60-day jail sanction and extended his probation by 24 months.


       The court held another probation violation hearing at the State's request roughly a
year later. After an evidentiary hearing, the district court found Beckner violated the
conditions of his probation by not providing evidence of employment, by consuming
alcohol, and by committing a new crime of domestic battery against the same victim as
the original charge. The district court revoked Beckner's probation and imposed his
underlying sentences in both cases.


       Beckner timely appeals.


                                         ANALYSIS


       An appellate court reviews the appropriateness of a district court imposed
probation violation sanction for abuse of discretion. State v. Coleman, 311 Kan. 332, 334,
460 P.3d 828 (2020). Judicial discretion is abused if the decision is (1) arbitrary, fanciful,
or unreasonable; (2) based on a legal error; or (3) based on a factual error. State v.
Gonzalez-Sandoval, 309 Kan. 113, 126-27, 431 P.3d 850 (2018). The party claiming

                                              2
abuse of discretion bears the burden to establish such abuse occurred. See State v.
Anderson, 291 Kan. 849, 855, 249 P.3d 425 (2011).


       Under the probation revocation statute, a district court must first exhaust the
required intermediate sanctions before revoking a defendant's probation, unless it finds
that a statutory exception applies, allowing it to bypass the intermediate sanctions. K.S.A.
2018 Supp. 22-3716(c). A court is not required to impose intermediate sanctions if the
defendant commits a new felony or misdemeanor while on probation. K.S.A. 2018 Supp.
22-3716(c)(8)(A). At the probation revocation hearing, the district court found Beckner
committed a new crime of domestic battery. Beckner does not challenge that finding.
Accordingly, both parties admit the district court could revoke Beckner's probation and
order him to serve his remaining prison sentence.


       Because Beckner does not argue that the district court committed an error of fact
or an error or law, we turn to the reasonableness of the court's decision. A decision is
unreasonable if "'no reasonable person would have taken the view adopted by the trial
court.'" State v. Davis, 312 Kan. 259, 276, 474 P.3d 722 (2020). We hold that the district
court's decision was reasonable. Beckner was on probation in two cases for domestic
battery convictions. He had already received a 60-day sanction for violating the
conditions of his probation. At that hearing, the district court warned Beckner about any
more violations. Beckner's criminal history is extensive, and his violation was
committing the same crime as his crimes of conviction against the same victim. Because
we cannot find that no reasonable person would have taken the view adopted by the trial
court, we hold that the district court did not abuse its discretion.


       Affirmed.




                                               3